DETAILED ACTION

This office action is in response to Remarks and Amendments filed June 9, 2021 in regards to a non-provisional application filed December 19, 2016 claiming priority to provisional application 62/271,396 filed December 28, 2015.  Claims 1 and 8 have been amended.  Claims 5-7, 11, and 16-17 have been cancelled without prejudice.  Claims 1-4, 8-10, and 12-15 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Allowable Subject Matter

Claims 1-4, 8-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Lau et al. (5,310,851).
Lau et al. discloses the method of producing a hydrophobically-modified polyurethane thickener comprising: (a) at least one water-soluble polyether polyol, (b) at least one water-insoluble organic polyisocyanate, and (c) at least one hydrophobic mono-functional active hydrogen compound containing a covalently-bonded free radical. Lau et al. disclose the polyether segments (a) have molecular weights of at least 1500, preferably 3,000 to 20,000.  Lau et al. disclose thickeners comprising 92.3 wt.% and 94.1 wt.% polyethylene oxide segments, therefore Lau et al. disclose a product of (weight fraction of polymerized ethylene oxide units) x (weight average of polyethylene oxide weight average molecular weight (Mw)) in the range of 2,769 to 18,820 (i.e., =3000 x 0.923 to =20,000 x 0.941).  Lau et al. disclose a polyisocyanate of 1,1’-methylenebis(4-isocyanatcyclohexane) (DESMODUR™ W).
However, Lau et al. do not teach or fairly suggest the claimed hydrophilic polyurethane comprising (a) an aliphatic polyisocyanate comprising 1,6-hexamethylene diisocyanate (HDI) or 1,3,5-tris(6-isocyanatohexyl)-1,3,5-triazine-2,4,6-(1H, 3H, 5H)-trione (HDI trimer); and (b) a product of (weight fraction of polymerized ethylene oxide units in the hydrophilic polyurethane) x (weight average of polyethylene oxide weight average molecular weight (Mw)) is 6,000 to 9,000.  Even though Lau et al. overlap the claimed range of (b), Applicants have demonstrated the criticality of the much narrower range of (b) of 6,000 to 9,000 as compared to 2,769 to 18,820 as shown in the Table of the Remarks of June 9, 2021 with regards to open time and blocking.  As shown in the Table, the Inventive Examples in the narrower range of (b) had open times of 10 minutes or greater while the Comparative Examples outside the narrow range of (b) had open times of less than 10 minutes and in addition, the Inventive Examples also exhibited low blocking relative to the much higher blocking of the Comparative Examples. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763